Being unable to concur in the conclusion reached by Mr. Justice Pope in his opinion, I propose to state as briefly as practicable the ground of my dissent. If the mare in dispute was not in possession of the defendants at the time the action was commenced, then it seems to me clear, that no action to recover the possession of such animal from the defendants could be maintained, unless it was shown that the plaintiff had, before the mare was sold to McKnight, demanded possession thereof from defendants, and that defendants had refused or failed to comply with such demand. In Paysinger
v. Shumpard, 1 Bail., 237, it was held, one cominginto possession of personal property subject to the lien of an execution, does not incur a personal liability to the execution creditor, nor can the latter maintain an action against him for the price which he received on a subsequent sale of such property, for the lien is on the property only. In that case the property belonged to one Smith, against whom the plaintiff had recovered judgment, and had entered execution thereon in the sheriff's office. The defendant, who was fully aware of the existence of this lien, bought the property (cotton) from Smith, and afterwards sold it. Thereupon the plaintiff demanded from the defendant the proceeds of sale, and upon refusal brought action to recover the same as money had and received by the defendant to the use of the plaintiff. It is true, that in the case just cited, the lien was a general and not a specific lien, but in the subsequent case of Strunberger v. McSween, 14 S.C. 35, the same doctrine was applied where the lien was specific. It seems to me that this doctrine is sustained by reason as well as by authority. If an innocent purchaser in good faith acquired personal property and afterwards sells the same without notice by demand or otherwise, that any other person has a title to such property, it would be manifestly unjust that he should be liable to an action for the recovery of the possession of *Page 113 
such property, after he had parted with the possession without notice, or that he should be liable to an action for the proceeds of the sale of such property. He ought not to be liable to an action for claim and delivery, because sec. 299 of the Code (originally sec. 301) requires that the verdict and judgment in such a case must (if for the plaintiff) be in the alternative, either that the defendant surrender the property sued for, or in case this cannot be done, pay its value to the plaintiff. As is said in Finley v. Cudd, 42 S.C. at page 127, the real object of this provision of the Code "is of a twofold character — first, to protect the rights of the true owner to regain the possession of his property in specie, if practicable. Secondly, to save the party who may be innocently, but illegally, in the possession of the property of another from being compelled to pay such value as the jury may see fit to place upon the property, by giving him the alternative of returning the property to its rightful owner, and only paying such damages for its detention as may be determined to be proper." So, also, the party ought not to be subjected to an action for the amount for which he sold the property to a third person without any notice of the claim of the plaintiff, for two reasons: 1st. He may have sold the property on a credit, and the purchase money may never be received by him. 2d. Because he may be required to refund the price which he may have received to his vendee, and if he should also be required to pay the amount so received to the real owner of the property, that would be requiring him to pay the same money twice, which, of course, would be unjust. The remedy of the plaintiff, therefore, is to follow the property into the hands of the person (McKnight), to whom it was sold, in whose possession it now is, as appears by the testimony in this case. Of course, if it had been made to appear in this case, as it was made to appear in Dudley  Caston v. Green, 46 S.C. 199, that the plaintiff had demanded possession of the mare from the defendants before they sold the animal to McKnight, and such demand had been refused, or if the defendant had been notified *Page 114 
of the claim of the plaintiff before such sale was made, then probably the result would have been different. But in this case nothing of the kind appears. It is true, that the mortgage held by the plaintiff was recorded, which was constructive notice to the defendants that the plaintiff had a lienon the property; but such mortgage was not notice that plaintiff had any title to the property, and there is no evidence tending to show that defendants had any notice that plaintiff claimed the property as his own at the time they sold the mare to McKnight, and surely it will not be contended that if a party buys property covered by the lien of a mortgage, and afterwards sells the same to a third person, that he thereby renders himself liable to an action to recover the possession of such property, or to an action for the proceeds of such sale. The plaintiff's remedy in such a case is to enforce his lien upon the property in the hands of the person who has possession of it. The plaintiff had a complete remedy by seizing the mare in the hands of McKnight, who, according to the testimony, had possession of the mare at the time of the trial of this case; and I am unable to perceive any reason why he did not resort to that remedy. It is true, that the Circuit Judge in his decree does say, "The defendants converted the title when they sold her (the mare) wrongfully" — and stress is laid upon the use of the word "wrongfully" — but as there is no evidence whatever that the defendants committed any wrong when they took the mare from Calvin Cooper under their mortgage, or that they supposed, or had any reason to suppose, that they were doing any wrong to any one in selling the mare to McKnight, the necessary inference is that the Circuit Judge used the word "wrongfully" in the sense of the word "illegally," for all the testimony shows that the defendants took the mare from Calvin Cooper under the honest but mistaken belief (as the event proves) that they had the right to do so, and that the defendants cannot properly be said to have wrongfully sold the mare to McKnight, though, as it now appears, they didillegally sell the mare. *Page 115 
The case of Ladson v. Mostowitz, 45 S.C. 388, is not in point, for the question there arose upon a demurrer to the complaint, in which it was alleged that the defendant, Mostowitz, had wrongfully taken the property sued for from the possession of the plaintiffs, and the Court held that this allegation, being admitted by the demurrer, was sufficient to constitute a cause of action, and overruled his demurrer. The implication from what is said in this case seems to be that while the further allegation in the complaint that Mostowitz had sold the property, might defeat the action forclaim and delivery, yet the allegation that he had wrongfully taken the property from the possession of the plaintiffs would be sufficient to constitute a cause of action for damages; and as the rule is that a demurrer of this kind — based upon the ground that the facts stated in the complaint are not sufficient to constitute a cause of action — cannot be sustained "if the facts stated in the complaint are sufficient to constituteany cause of action," and quoting from Burr v. Brantley,40 S.C. 540: "even though such facts may not be sufficient to sustain the particular cause of action upon which the complaint may seem to be based." It is manifest, therefore, that the case, so far from sustaining the plaintiff, rather implies the contrary. In the case of Dudley  Caston v.Green, supra, as has been stated above, there was a demand for the possession of the property before the sale was made, and the decision in that case is placed, distinctly, upon the ground that such demand was made while the defendant was in possession of the property, and refused; and that the fact that the defendant subsequently sold the property, could not defeat plaintiff's right of action which accrued prior to the sale. The other case of Finley v. Cudd, supra, which has been cited, does not seem to be in any way applicable to this point.
I agree that the first exception should not be sustained, because, while a mortgage may be so drawn as to cover after-acquired personal property, yet, as I understand it, the mortgage must contain language showing that such *Page 116 
was the intention of the parties at the time of the execution of the mortgage; and here it does not appear that the mortgage under which the defendants claim the mare in dispute, contained any such language.
I think, therefore, that the second exception should be sustained, and that a new trial should be granted.